DETAILED CORRESPONDENCE
Claims 19-43 are pending, with Claims 1-18 canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Remarks/Response to Arguments
The lack of the rejection of Claim 30 previously was accidental. See rejections below.
Applicant’s arguments, see page 3, filed 05/31/2022, with respect to the rejection(s) of claim(s) 19-29 and 31-38 under Kamen et al., (US 2011/0230837) in view of Kuo et al., (US 2012/0059349), have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Pokras (US 5,647,851).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-22 and 29-31, 33-37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pokras (US 5647851).
Regarding Claim 19, Pokras teaches an injection device (Fig. 6, (10)) comprising: 
a housing (Fig. 6, (12)) configured to receive a syringe (Fig. 6, (14)) that has a barrel (Fig. 6, (15)) and a plunger (Fig. 6, (48)) received in the barrel (as seen in Fig. 6); 
a medicament dispensing mechanism (Fig. 6, (34)) configured to move the plunger related to the barrel to dispense medicament contained in the barrel when the syringe is received in the housing ([Col. 5, lines 48-53] wherein the plunger is moved by the motor (34) to thus dispense medicament while the syringe is received in the housing); and 
a vibration generator (Fig. 6, (28)) operable to vibrate at least one of the barrel or the plunger. 
While Pokras teaches the vibration generator vibrates the syringe and the needle, Pokras is silent to vibration of the barrel or the plunger. However, as taught by Pokras in [Col. 4, lines 15-21], the entire syringe is vibrated, including the needle, therefore it would be obvious to one of ordinary skill in the art that both the barrel and the plunger will vibrate. Hence Pokras also teaches that vibration of the barrel and plunger occurs whilst the plunger is moving relative to the barrel to dispense the medicament when the syringe is received in the housing ([Col. 5 lines 2-8] wherein vibration of the needle attached to the barrel of the syringe occurs during medicament dispensing), hence vibration of the plunger and barrel also occurs when the plunger is moving relative to the barrel to dispense the medicament when the syringe is received in the housing.

Regarding Claim 20, Pokras teaches the injection device according to claim 19, wherein the vibration generator is operable to vibrate the barrel (Pokras [Col. 4, lines 15-21] teaches the entire syringe is vibrated, including the needle, therefore it would be obvious to one of ordinary skill in the art that both the barrel and the plunger will vibrate).

Regarding Claim 21, Pokras teaches the injection device according to claim 19, wherein the vibration generator is operable to vibrate the plunger (Pokras [Col. 4, lines 15-21] teaches the entire syringe is vibrated, including the needle, therefore it would be obvious to one of ordinary skill in the art that both the barrel and the plunger will vibrate).  

Regarding Claim 22, Pokras teaches the injection device according to claim 21, wherein the plunger comprises a piston ([Col. 9, lines 37-40, wherein a plunger piston exists on the distal end of the plunger rod to drive medication under high pressure through the needle (50)) and a plunger rod (48), and wherein the vibration generator is operable to vibrate at least one of the piston or the plunger rod (Pokras [Col. 4, lines 15-21] teaches the entire syringe is vibrated, including the needle, therefore it would be obvious to one of ordinary skill in the art that both the barrel and the plunger will vibrate. Hence, said plunger and piston would also both vibrate).

Regarding Claim 29, Pokras teaches the injection device according to claim 19, further comprising an actuator (Fig. 3, (68, 69)) configured to be actuated by a user to operate the vibration generator ([Col 6 line 66—Col 7 line 11] wherein the (actuator) rocker (68) is actuated by the user into an ON or INJECT or OFF position accordingly to operate the vibration generator and the device as a whole).  

Regarding Claim 30, Pokras teaches the injection device of claim 29, wherein an actuation of the actuator operates the medicament dispensing mechanism ([Col 6 line 66—Col 7 line 11] wherein the (actuator) rocker (68) is actuated by the user into an ON or INJECT or OFF position accordingly to operate the vibration generator and the device as a whole).   

Regarding Claim 31, Pokras teaches the injection device according to claim 19, further comprising an energy storage (Pokras Fig. 6, wherein the (batteries) power source (88, 89) are an energy storage and connect to/power the vibration generator (28), [Col 6 line 66—Col 7 line 11]) configured to power the vibration generator.

Regarding Claim 33, Pokras teaches the injection device according to claim 19, wherein the housing (12) entirely contains the barrel (15) of the syringe (14) when the syringe is received in the housing (as seen in Fig. 6).  

Regarding Claim 34, Pokras teaches the injection device according to claim 19, wherein the vibration generator (28) is disposed in the housing (as seen in Fig. 6, wherein (28) is within housing (12)).  

Regarding Claim 35, Pokras teaches the injection device according to claim 19, further comprising the syringe (14) disposed in the housing (12), wherein the plunger (48) is received in the barrel (15), and wherein the barrel (15) contains a medicament ([Col. 8, lines 23-25] wherein desired medicament may be filled in the syringe barrel).  

Regarding Claim 36, Pokras teaches the injection device according to claim 19, wherein the injection device is an auto-injector (Fig. 6, (14)).  

Regarding Claim 37, Pokras teaches A method of dispensing a medicament ([Col. 8, lines 23-25] wherein desired medicament may be filled in the syringe barrel) from an injection device (Fig. 6, (10)), the method comprising: exerting a force on a plunger (Fig. 6, (48)) to slide the plunger within a barrel (Fig. 6, (15)) to dispense the medicament. 
Regarding vibrating at least one of the barrel or the plunger of a syringe (Fig. 6, (14)) of the injection device whilst the force is being exerted on the plunger, Pokras teaches [Col. 4, lines 15-21] wherein the entire syringe is vibrated, including the needle, therefore it would be obvious to one of ordinary skill in the art that both the barrel and the plunger will vibrate. Hence Pokras also teaches that vibration of the barrel and plunger occurs whilst the plunger is moving relative to the barrel to dispense the medicament when the syringe is received in the housing ([Col. 5 lines 2-8] wherein vibration of the needle attached to the barrel of the syringe occurs during medicament dispensing), hence vibration of the plunger and barrel also occurs when the plunger is moving relative to the barrel to dispense the medicament when the syringe is received in the housing.

Regarding Claim 41, Pokras teaches the injection device according to claim 19, wherein the vibration generator is operable to vibrate at least one of the barrel or the plunger whilst the plunger is moving relative to the barrel when the syringe is received in the housing in order to reduce a force required to move the plunger relative to the barrel ([Col. 5 lines 2-8] wherein vibration of the needle attached to the barrel of the syringe occurs during medicament dispensing), hence vibration of the plunger and barrel also occurs when the plunger is moving relative to the barrel to dispense the medicament when the syringe is received in the housing.

Regarding Claim 42, Pokras teaches the injection device according to claim 19, wherein the medicament dispensing mechanism comprises a biasing member (Fig. 6, (40)) configured to exert a force on the plunger (48) to move the plunger relative to the barrel (15).

Claims 23, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Pokras (US 5647851) in view of Coss (US 2003/0040714).
Regarding Claim 23, Pokras teaches the injection device according to claim 21. 
However, Pokras doesn’t explicitly teach wherein the vibration generator is configured to be in engagement with the plunger when the syringe is received in the housing such that the vibration generator is operable to vibrate the plunger.
In related prior art, Coss teaches a vibrating injection device wherein a vibrating motor assembly (Fig. 1, (20)) can be clipped on any syringe and needle assembly to provide vibration to the syringe and needle during injection of a patient ([0028]), therefore teaching the vibration generator configured to be in engagement with the plunger when the syringe is received in the housing and operable to vibrate the plunger.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the vibration generator of Pokras, to be engaged with the plunger when the syringe is received in the housing, as taught by Coss, for the motivation of removably engaging the vibration generator to the syringe assembly such that when contaminated components need to be sterilized (in an autoclave), the motor housing can easily be removed (Coss [0028]), then later reassembled.

Regarding Claim 32, Pokras teaches the injection device according to claim 19, but doesn’t explicitly teach further comprising a cap configured to cover a needle of the syringe when the syringe is received in the housing.  
In related prior art, Coss teaches a vibrating injection device (Fig. 1, (10)) comprising a cap (Fig. 1, (12)) configured to cover a needle (Fig. 1, (16)) of the syringe (Fig. 1, (15)) when the syringe is received in the housing (as seen in Fig. 1, wherein the syringe (15) is within the surrounding housing when the cap (12) is engaged).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injection device of Pokras, to include a cap configured to cover a needle of the syringe, as taught by Coss, for the motivation of preventing needle stick injuries when the device is not in use (Coss [0021]).

Regarding Claim 39, Pokras teaches the injection device according to claim 21, but doesn’t explicitly teach wherein the vibration generator is configured to be attached to the plunger when the syringe is received in the housing such that the vibration generator is operable to vibrate the plunger.
In related prior art, Coss teaches a vibrating injection device wherein a vibrating motor assembly (Fig. 1, (20)) can be clipped (attached) on any syringe and needle assembly to provide vibration to the syringe and needle during injection of a patient ([0028]), therefore teaching the vibration generator configured to be in engagement with the plunger when the syringe is received in the housing and operable to vibrate the plunger.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the vibration generator of Pokras, to be attached to the plunger when the syringe is received in the housing, as taught by Coss, for the motivation of removably engaging the vibration generator to the syringe assembly such that when contaminated components need to be sterilized (in an autoclave), the motor housing can easily be removed (Coss [0028]), then later reassembled.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pokras (US 5647851) in view of Ragsdale (US 2010/0041122).
Regarding Claim 25, Pokras teaches the injection device according to claim 19, but doesn’t explicitly teach wherein the vibration generator comprises a piezoelectric transducer.  
In related prior art, Ragsdale teaches that a known alternative to a plunger motor/stepper motor includes piezoelectric motors (transducers).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the vibration generator of Pokras, to comprise a piezoelectric transducer, as taught by Ragsdale, as a piezoelectric transducer (motorized piezoelectric diaphragm) is a known alternative to a plunger motor/stepper motor.

Claims 26-27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pokras (US 5647851) in view of Jugl et al., (US 2015/0209522).
Regarding Claim 26, Pokras teaches the vibration generator vibrating the barrel, however, doesn’t explicitly teach wherein the barrel has an eigenfrequency, and wherein the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a vibration frequency different from the eigenfrequency of the barrel.
In related prior art, Jugl teaches an injection device with a vibration generator, wherein the resulting vibrations generate an eigenfrequency (Jugl [0007] wherein the device creates vibrations, and the components within receiving the vibrations also vibrate at a different frequency, generating an eigenfrequency). Further, the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a vibration frequency different from the eigenfrequency of the barrel (Jugl [0096], wherein the components of the injection device include a barrel and a plunger which oscillate with specific characteristics, therefore their different vibration frequencies have different eigenfrequencies).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, that the vibrations of the barrel and plunger of Pokras, would generate different eigenfrequencies, as taught by Jugl, since Jugl teaches vibrations create eigenfrequencies (Jugl [0007] and [0096]).

Regarding Claim 27, Pokras in view of Jugl teaches the modified injection device according to claim 26, wherein the vibration frequency is greater than the eigenfrequency (Jugl [0096], wherein the vibration frequency causes eigenfrequency generation as a result, therefore the vibration frequency would obviously be greater than the resulting eigenfrequency).

Regarding Claim 38, Kamen in view of Kuo teaches the modified method of claim 37.
Pokras teaches the vibration generator vibrating the barrel, however, doesn’t explicitly teach wherein the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a frequency different from the eigenfrequency of the barrel.
In related prior art, Jugl teaches an injection device with a vibration generator, wherein the resulting vibrations generate an eigenfrequency (Jugl [0007] wherein the device creates vibrations, and the components within receiving the vibrations also vibrate at a different frequency, generating an eigenfrequency). Further, the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a vibration frequency different from the eigenfrequency of the barrel (Jugl [0096], wherein the components of the injection device include a barrel and a plunger which oscillate with specific characteristics, therefore their different vibration frequencies have different eigenfrequencies).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, that the vibrations of the barrel and plunger of Pokras, would generate different eigenfrequencies, as taught by Jugl, since Jugl teaches vibrations create eigenfrequencies (Jugl [0007] and [0096]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Pokras (US 5647851) in view of Hunter et al., (US 2015/0122338).
Regarding Claim 28, Pokras teaches the injection device according to claim 19, but doesn’t explicitly teach wherein the vibration generator is operable to vibrate the at least one of the barrel and plunger at a frequency in a range of 100 to 3000 Hz. 
In related prior art, Hunter teaches an injection device having a vibration generator, wherein the vibration generator is operable to vibrate the at least one of the barrel and plunger at a frequency in a range of 100 to 3000 Hz (Hunter [0007] wherein the piston is vibrated and oscillates at a frequency between 50-500Hz. This falls within the range of 100-3000Hz).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the frequency of the vibrations of Kamen and Kuo, to oscillate at a frequency in a range of 50-500Hz, which is within the frequency of 100-3000Hz, as taught by Hunter, for the motivation of better controlling the speed of the piston delivering the medicament (Hunter [0011]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Pokras (US 5647851) in view of Shekalim (US 2004/0176727).
Regarding Claim 43, Pokras teaches the injection device according to claim 42, but doesn’t explicitly teach wherein the biasing member comprises a spring.
In related prior art, Shekalim teaches an injection device (Fig. 8) having a plunger (Fig. 8, (18)) with a biasing member ([0065] pneumatic spring to bias plunger (18)) configured to exert a force on said plunger (Shekalim [0065] wherein the plunger can be driven by a biased pneumatic spring).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the medication dispensing mechanism of Pokras, to have a spring, as taught by Shekalim, for the motivation of a pneumatic spring being a known alternative to biasing a plunger using a motor (Shekalim [0046] and [0065]).

Allowable Subject Matter
Claims 24 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 24, Pokras teaches the injection device according to claim 21, wherein the plunger is moveable within the barrel to dispense a medicament from the syringe, but doesn’t explicitly teach wherein the vibration generator is configured to move together with the plunger during dispensing of medicament.  

Regarding Claim 40, Pokras teaches the injection device according to claim 39, but doesn’t explicitly teach wherein the plunger comprises a central recess and wherein the vibration generator is configured to be received in the central recess.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783